        Case 1:19-cv-02915-ER Document 15 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIPPE BUHANNIC,
                                 Plaintiﬀ,
                                                                             ORDER
                  – against –
                                                                       19 Civ. 2915 (ER)
TRADINGSCREEN INC.,

                                 Defendant.


RAMOS, D.J.:
         Philippe Buhannic, pro se, ﬁled one of his many complaints before this Court on
April 2, 2019.1 In his handwritten complaint, he makes the following allegation:
“[Exercise] my majority vote of the common stocks of TradingScreen.” Compl. at 5,
Doc. 1. His injuries, he alleges, are the following: “Lost unduly [sic] control of my
company, a $650M USD loss.” Id. at 6. For relief, he asks, “Written consent changing
board meetings[,] organization annual meeting[,] block corporate transactions.” Id.
         Complaints ﬁled in federal court must contain “a short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
             de function of pleadings under the Federal Rules is to give fair no-
             tice of the claim asserted. Fair notice is that which will enable the
             adverse party to answer and prepare for trial, allow the application
             of res judicata, and identify the nature of the case so it may be as-
             signed the proper form of trial.
Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (internal quotation marks and citations
omitted). “When a complaint fails to comply with these requirements, the district court
has the power, on motion or sua sponte, to dismiss the complaint . . . .” Id.
         Buhannic’s barely intelligible complaint fulﬁlls none of the functions of Rule 8,
especially given the potential defenses of res judicata presented by Buhannic’s ever-

1
  For a full description of Buhannic’s litigation history, see generally the simultaneously ﬁled Opinions and
Orders in 18 Civ. 9351 and 19 Civ. 10650. In the Order ﬁled in 19 Civ. 10650, this Court enters a ﬁling
injunction against Buhannic for his vexatious conduct.
       Case 1:19-cv-02915-ER Document 15 Filed 07/20/20 Page 2 of 3




expanding list of adverse judgements in Delaware’s Court of Chancery, an arbitral
tribunal of the American Arbitration Association, New York’s Supreme Court, and this

District. See Schroeder v. Buhannic, No. 12328-VCL (Del. Ch. June 27, 2016); Buhannic
v. Tradingscreen, Inc., No. 653624/2016 (N.Y. Sup. Ct. Aug. 9, 2019); Buhannic v.
Tradingscreen Inc., No. 17 Civ. 7993 (ER), 2018 WL 3611985 (S.D.N.Y. July 27, 2018),
aﬀ’d, 779 F. App’x 52 (2019); Buhannic v. Schroeder, Nos. 18 Civ. 5371, 5372, 7997,
9351, 9447, 10170, 2019 WL 4735378 (S.D.N.Y. Sept. 27, 2019), appeals dismissed, No.
19-3493 (2d Cir. Feb. 7, 2020), Nos. 19-3498, 3503, 3504, 3508, 3513 (2d Cir. Apr. 30,
2020); Buhannic v. N.Y. Appeal Court 1st District, No. 19 Civ. 1132 (PGG) (S.D.N.Y.
Sept. 30, 2019), Buhannic v. Ramos, No. 20 Civ. 3759 (LLS) (S.D.N.Y. May 22, 2020),
Buhannic v. American Arbitration Association, No. 18 Civ. 2430 (ER) (S.D.N.Y. July 20,
2020), Buhannic v. Tradingscreen Inc., Nos. 18 Civ. 9351 (ER) (S.D.N.Y. July 20, 2020),
Buhannic v. Tradingscreen Inc., Nos. 19 Civ. 10650, 20 Civ. 3421, 4671 (ER) (S.D.N.Y.
July 20, 2020).
       de Court is aware of “the well established rule[] that the complaint of a pro se
litigant should be liberally construed in his favor,” and that “it will generally be an abuse
of discretion to deny leave to amend when dismissing a nonfrivolous original complaint
on the sole ground that it does not constitute the short and plain statement required by
Rule 8,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Nevertheless, the Court
ﬁnds that dismissal without leave to amend is appropriate because this matter “is one of
[those] cases in which the complaint is so confused, ambiguous, vague, or otherwise
unintelligible that its true substance, if any, is well disguised.” Id. Moreover, as a result
of Buhannic’s lengthy and tortured litigation history this Court has issued a ﬁling
injunction against him in an Opinion and Order also issued today. See Buhannic v.
Tradingscreen Inc., Nos. 19 Civ. 10650, 20 Civ. 3421, 4671 (ER) (S.D.N.Y. July 20,
2020). Justice does not require granting him leave to amend, Fed. R. Civ. P. 15(a), and
any such leave would certainly be futile.


                                              2
         Case 1:19-cv-02915-ER Document 15 Filed 07/20/20 Page 3 of 3




         Accordingly, this matter is DISMISSED with prejudice. de Court certiﬁes,
pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s Order would not be

taken in good faith and therefore in forma pauperis status is denied for the purpose of an
appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). de Clerk of Court
is respectfully directed to terminate the case.


It is SO ORDERED.


Dated:     July 20, 2020
           New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                              3
